DETAILED ACTION
In response to communication filed on 06 October 2022, claims 8 and 15 are amended. Claims 11-14 are canceled. Claims 21-24 are added. Claims 1-10 and 15-24 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Based on the replacement sheets submitted for Drawings, the objections regarding the drawings are withdrawn. 

Applicant’s arguments, see “Dong as Prior art”, filed 06 October 2022, have been carefully considered and are not persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that if the Examiner's position involves content of the Chinese priority document of Dong, the Examiner is respectfully requested to present a human translation of such Chinese priority document.
EXAMINER’S RESPONSE: Examiner has considered the argument but respectfully disagrees. According to MPEP 2120 [II] “Examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015). A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents”. Applicant can consider accessing the translation of Chinese priority document from Google Patents. 

Applicant’s arguments, see “Rejections Under 35 USC 101”, filed 06 October 2022, have been carefully considered and are persuasive. Based on the arguments, the rejection has been withdrawn. 

Applicant’s arguments, see “Rejections over the Prior Art”, filed 06 October 2022, have been carefully considered and are not persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that the Examiner has provided no evidence that cell attributes of the primary reference to Dong in terms of weight, an access count, and a latest time of access are regarded to be deficient for the objectives of Dong, and has provided no evidence that cell attributes of the primary reference to Dong in terms of decaying a network cell are regarded to be deficient for the objectives of Dong.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Similarly, Dong reference is a primary reference that cannot teach all the limitations as being argued above. Therefore Dong reference teaches machine learning models along with plurality of cells with specific attributes. However, Dong does not include attributes being weight, access count and a latest time of access. Therefore Hofmann reference has been incorporated to teach in [0138], [0148] and [0357] weight, relevancy based on the frequency and recency of data. Hofmann discloses memory networks and to a person of ordinary skill in the art, based on broadest reasonable interpretation and in light of specification a weight, an access count, and a latest time of access may be reasonably interpreted as weight, access count and latest time of access as being disclosed and taught by Hofmann. The proposed combination of Dong and Hofmann does not explicitly teach decaying of the semantic network cell over time. Therefore Eaton reference has been incorporated to teach in [0045]-[0048] decaying information overtime. Thus a combination of Dong, Hofmann and Eaton teaches the above argued limitation. As a result, the above arguments cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that the Examiner has failed to present an explanation as to how the elements of "reinforcing" and "access" have been interpreted in the context of the remaining claim language, and has failed to present an explanation of why the elements are regarded to be satisfied in light of the Examiner's interpretations.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Dong reference teaches training the learning network to learn the mapping. To a person of ordinary skill in the art, based on broadest reasonable interpretation and in light of specification reinforcing may be reasonably interpreted as training the learning network so it can learn and that is being taught by Dong in [0049]. The claim does not appear to clarify if there is a specific interpretation of reinforcing. Also, regarding claim limitation access, based on the broadest reasonable interpretation in light of specification and to a person of ordinary skill in the art, access may be reasonably interpreted as training data includes sample data that belongs to the cells. This is being taught by Dong in [0049]. The claim does not appear to clarify if there is a specific interpretation of access. As a result, the above arguments cannot be considered to be persuasive. 

The arguments regarding newly added limitation “strengthening weights of the identified semantic network cells of the semantic network that are accessed as a result of respective iterations of semantic queries with use of strength factors of the semantic network cell weight rules, wherein the strengthening is in dependence on the access count, and latest time of access attributes of respective ones of the identified semantic network cells that are accessed as a result of respective iterations of semantic queries” appears to be persuasive  based on the complete search. 

All the other claim arguments are related to newly added limitations and are addressed in the rejection below.

Claim Interpretation
Claims 1, 8 and 15 recite “by use of a machine learning process” and “by use of semantic network cell weight rules”. The claims do not recite functionality, but instead recites what machine learning process and semantic network cell weight rules are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claims 15 and 21 recite “with use of strength factors”. The claims do not recite functionality, but instead recites what strength factors are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim Objections
Claims 2-4, 7, 9-10 and 16-18 are objected to because of the following informalities:  
Claims 2 and 9 recite “wherein attributes of the semantic network cell” should read as -- wherein the attributes of the semantic network cell-- since it appears to be a typographical error and may cause antecedent basis issue. 
Claims 3-4, 10 and 17-18 recite “calculating a weight” should read as --calculating the weight-- since it appears to be a typographical error and may cause antecedent basis issue. 
Claims 7 and 16 recite “increase weights of greater values slower than weights of less values” should read as -- increase the weights of greater values slower than the weights of less values -- since it appears to be a typographical error and may cause antecedent basis issue.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 15 and 21 recites limitations “strengthening weights of the identified semantic network cells of the semantic network that are accessed as a result of respective iterations of semantic queries” and “that are accessed as a result of respective iterations of semantic queries”. Here it is not clear if these respective iterations of semantic queries belong to or are related to the other respective iterations of semantic queries or are they different. Therefore this makes the claim indefinite. The claim limitation “strengthening weights of the identified semantic network cells of the semantic network that are accessed as a result of respective iterations of semantic queries” and “that are accessed as a result of respective iterations of semantic queries” have been interpreted as “strengthening weights of the identified semantic network cells of the semantic network that are accessed as a result of the respective iterations of semantic queries” and “that are accessed as a result of the respective iterations of semantic queries” respectively. 
Claims 15 and 22 also recites “periodically decaying all semantic network cells of the plurality of semantic network cells so that semantic network cells of the plurality of semantic network cells”. Here it is not clear if the underlined semantic network cells are related to all semantic network cells or are they different claim limitations. Therefore this makes the claim indefinite. The claim limitation “periodically decaying all semantic network cells of the plurality of semantic network cells so that semantic network cells of the plurality of semantic network cells” have been interpreted as “periodically decaying all semantic network cells of the plurality of semantic network cells so that the semantic network cells of the plurality of semantic network cells”. 
	Claims 16-20 and 24 are also rejected since they inherit this deficiency from claim 15. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2022/0027740 A1, hereinafter “Dong”) in view of Hofmann et al. (US 2015/0142807 A1, hereinafter “Hofmann”) further in view of Eaton et al. (US 2009/0016600 A1, hereinafter “Eaton”).

Regarding claim 1, Dong teaches
A computer implemented method comprising: (see Dong, [0111] “provides a computer-implemented method”). 
generating, by one or more processor, a semantic network cell that corresponds to a component of a semantic expression in a semantic network, wherein the semantic network includes a plurality of semantic network cells, and wherein each semantic network cell has attributes of (see Dong, [0034] “the attributes for indicating the semantic meaning of the data filled in the given cell 172 can also include the data filled therein, and/or an editing formula for generating the data of the given cell 172”; [0123] “the values of the at least one attribute indicating at least one of a semantic meaning of data filled in the plurality of cells or a structure of the data table, the plurality of cells being arranged in rows and columns in the data table; extracting a feature representation of the values of the at least one attribute using a first learning network”; [0017] “the computing device 100 can be implemented as various user terminals or server ends… The processing unit 110 can be a physical or virtual processor and can implement various processes based on programs stored in the memory”; [0043] “other aspects may also be obtained as long as the attributes can facilitate indication of the semantic meaning of the data and/or the structure of the data table. Moreover, other mapping values may be used to differentiate the values of the attributes”).
operating, by the one or more processor, the semantic network as a knowledgebase servicing searches (see Dong, [0001] “Since data tables typically have various structures and layouts on cells, they can intuitively indicate data correspondence for easy lookup or serve side-by-side comparison for higher-order knowledge exhibition”; (see Dong, [0017] “the computing device 100 can be implemented as various user terminals or server ends… The processing unit 110 can be a physical or virtual processor and can implement various processes based on programs stored in the memory”) by use of a machine learning process (see Dong, [0015] “The solution uses a learning network to extract a feature representation from attribute values of respective cells”; [0045] “The training process of the learning network 222 is required for determining the mapping from the values 212 of the attributes”) that emulates reinforcing of the semantic network cell by access and (see Dong, [0049] “Training data is required to train the first learning network 222 to learn the mapping from the attribute values to the formats of the cells. Sample data for training the learning network includes a set of sample data tables of which cells are set with corresponding formats”).
Dong does not explicitly teach a weight, an access count, and a latest time of access; and decaying of the semantic network cell over time by use of semantic network cell weight rules. 
However, Hofmann discloses cognitive distances and also teaches
matrix data including a weight, an access count, and a latest time of access; and (see Hofmann, [0138] “weighting, relevancy, entropy ranked and/or recency may be determined and/or used to provide analysis of the frequency of the triple association”; [0148] “more recent data may be more relevant, interesting, important and/ or compelling than less recent data… information from time sliced matrices may be independently weighted to provide greater weight to more recent data and less weight to less recent data… weighting the matrix data may be performed on the counts as they are retrieved from the matrix such that the counts that are received corresponding to the streaming queues include the weighting”; [0357] “Convergence extends this access pattern to also scan over time”).
incorporating data in the network by use of semantic network cell weight rules (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”; [0272] “New data may be learned as data arrives, instantly transformed into connections and counts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of weights related to strength, access count, access time, semantic rules, concept, key-value pairs, semantic relation, search result,  as being disclosed and taught by Hofmann, in the system taught by Dong to yield the predictable results of efficiently performing search queries (see Hofmann, [0122] “the present invention may result in computational efficiencies and improvements that are previously unavailable using conventional technologies. For example, a distributed associative memory base may be used to compute information distances between a query search element and ones of a plurality of associative memory classes to determine closeness values corresponding to the information distances”).
The proposed combination of Hofmann and Dong does not explicitly teach decaying of the semantic network cell over time.
However, Eaton discloses reinforcing and decaying memories and also teaches 
decaying of the semantic network cell over time (see Eaton, [0045] – [0048] “The codelets may also increase a bond between two (or more) percepts, build new percepts (e.g., by analogy)… codelets may be assigned a weighted value (e.g., events requiring immediate attention may be given greater weight for execution then others)… a codelet having a higher weighting is more likely to be selected than a codelet having a lower weighting (or no weighting)… percepts stored in the memory structures (e.g., the perceptual memory and the episodic memory) that are not acted upon may decay over time, and eventually be eliminated. This should make sense as the perception module 210 includes a memory used to perceive events as they occur. Thus, memories in perception module 210 should decay over time. That is, as new events are "perceived" older events may decay away”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of decaying memories that are not accessed and removing decayed cells as being disclosed and taught by Eaton, in the system taught by the proposed combination of Dong and Hofmann to yield the predictable results of providing effective memory management (see Eaton, [0037] “the reinforcement and decay module 220 reinforces memories of repeatedly occurring behaviors and decays and/or eliminates memories of occasionally occurring behaviors. More specifically, percepts, and associated nodes, may decay over time if not used or alternatively, may be reinforced, if used. Thus, for example, when a structure, such as a percept, is placed into the workspace similar memories may be reinforced ( or updated to better generalize the behavior represented by the memory). In this manner, a competitive learning environment is created where useful percepts, and associated nodes, survive because they are reinforced, and non-useful, percepts, and associated nodes, decay away”).

Regarding claim 2, the proposed combination of Dong, Hofmann and Eaton teaches
wherein the attributes of the semantic network cell are (see Dong, [0034] “the attributes for indicating the semantic meaning of the data filled in the given cell 172 can also include the data filled therein, and/or an editing formula for generating the data of the given cell 172”; [0123] “the values of the at least one attribute indicating at least one of a semantic meaning of data filled in the plurality of cells or a structure of the data table, the plurality of cells being arranged in rows and columns in the data table; extracting a feature representation of the values of the at least one attribute using a first learning network”) to implement search filters while searching the semantic network, (see Dong, [0059] “one or more network layers of the first learning network 222 may include convolutional layers, each of which includes one or more convolutional kernels (also referred to as convolutional filters) to perform a corresponding convolutional operation”) 
wherein a kind of the semantic network cell is selected from the group consisting of: (see Dong, [0032] “A value of an attribute herein refers to how a certain attribute is set with respect to a cell… but may be any other type of data/information for indicating the specific setting of the attribute”) concept and a semantic relation, (see Dong, [0032] “An attribute of each cell 172 of the data table 170 can be related to one or more aspects of data filled in the cell or a setting(s) of the cell. Therefore, values of attributes of all the cells in the data table can indicate a semantic meaning of the data filled in the respective cells and/or indicate a structure of the data table”) wherein attributes of the semantic network cell representing a concept further include (see Dong, [0032] “An attribute of each cell 172 of the data table 170 can be related to one or more aspects of data filled in the cell or a setting(s) of the cell. Therefore, values of attributes of all the cells in the data table can indicate… a structure of the data table”) a description of the concept (see Hofmann, [0282] “Each cell may be a "point" in the matrix, and the computation of distance at each point may be called "point-wise". This distance filters the high frequency "noise" that is often found in a faceted entity search, particularly at scale where popular concepts have high association counts”) and a list of key-value pairs, (see Hofmann, [0165] “The key value to the matrix may be used in matrix index pages 134 and/or the matrix data pages 136”) and wherein attributes of the semantic network cell representing a semantic relation further include (see Dong, [0032] “An attribute of each cell 172 of the data table 170 can be related to one or more aspects of data filled in the cell or a setting(s) of the cell. Therefore, values of attributes of all the cells in the data table can indicate a semantic meaning of the data filled in the respective cells”) a description of the semantic relation from one semantic network cell to another semantic network cell, representing respective concepts (see Hofmann, [0242] “Each matrix may include a conditional label and all of its internal statistics may be conditional to this label”; [0265] “Marilyn Monroe is close to JFK, and JFK is close to the concept of president, but Marilyn Monroe is not closely related to the concept of president”). The motivation for the proposed combination is maintained. 

Regarding claim 3, the proposed combination of Dong, Hofmann and Eaton teaches
the operating comprising: obtaining a search result against the semantic network that satisfies conditions of a query; (see Hofmann, [0276] “imagine a Google search for "cowboy saddle" that returns the count of documents with both terms. This is the count of xy. Searching for "cowboy" 610 and then "saddle" 616 returns their independent counts, of x and of y”). 
identifying one or more semantic network cells participating in the search result from the obtaining; (see Hofmann, [0050] “the query search element includes a case vector including a category and a plurality of values corresponding to the category, the values in the case vector are used to identify associations in corresponding ones of the associative memory class matrices that include associative memory counts”). 
calculating a weight for each of the one or more semantic network cells according (see Hofmann, [0148] “weighting the matrix data may be performed”) to a strength factor (see Hofmann, [0201] “which may be captured in the final results by weighting associations having greater frequencies of occurrence more heavily than those having fewer frequencies of occurrence”; [0222] “For example, stocks:up will have the strongest possible association with sun:up” – weights and strengths are both based on associations) corresponding to a current weight of the semantic network cell in the semantic network cell weight rules; and (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”).
updating the semantic network with the semantic network cell with (see Dong, [0051] “to update continuously the parameter set of the network using the set of sample data”) the weight from the calculating (see Hofmann, [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”). The motivation for the proposed combination is maintained. 

Regarding claim 4, the proposed combination of Dong, Hofmann and Eaton teaches
the operating comprising: ascertaining a period time predefined for decaying the plurality of semantic network cells in the semantic network had lapsed; and (see Eaton, [0048] “percepts stored in the memory structures (e.g., the perceptual memory and the episodic memory) that are not acted upon may decay over time, and eventually be eliminated”; [0081] “events and/or patterns of behavior stored in the episodic memory 710 that have survived for a substantial period of time may be used to develop or update a memory in the long-term memory 715. However, data stored in the long-term memory 715 may decay over time (e.g., the specific details of an event may decay out of long-term-memory 715)”).  
calculating a weight for each of the plurality of semantic network cells according to (see Hofmann, [0148] “weighting the matrix data may be performed”) a decay factor (see Eaton, [0099] “each particular case may be determined by a variety of factors, such as where the structure/procedure is found (e.g. episodic memory vs. long term memory), type of structure/ procedure (e.g., normal vs. abnormal, simple v. complex, etc.), and so on… there are two kinds of decay procedures which are implemented in the behavior recognition system 100. One kind is a linear decay that is applied, for example, to the content of the workspace 725. Another kind is non-linear decay that is applied”; [0045] – [0048] “The codelets may also increase a bond between two (or more) percepts, build new percepts (e.g., by analogy)… codelets may be assigned a weighted value (e.g., events requiring immediate attention may be given greater weight for execution then others)… a codelet having a higher weighting is more likely to be selected than a codelet having a lower weighting (or no weighting)… percepts stored in the memory structures (e.g., the perceptual memory and the episodic memory) that are not acted upon may decay over time, and eventually be eliminated. This should make sense as the perception module 210 includes a memory used to perceive events as they occur. Thus, memories in perception module 210 should decay over time. That is, as new events are "perceived" older events may decay away”) corresponding to a current weight of a current semantic network cell in the semantic network cell weight rules (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”). The motivation for the proposed combination is maintained.

Regarding claim 6, the proposed combination of Dong, Hofmann and Eaton teaches
further comprising: ascertaining that the weight of the current semantic network cell from the calculating is equal to zero (0); and (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”).
removing the current semantic network cell from the semantic network (see Dong, [0081] “remove or eliminate outlier cells”). The motivation for the proposed combination is maintained. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Hofmann and Eaton in view of Rothschild (US 2019/0297456 A1, hereinafter “Rothschild”).

Regarding claim 5, the proposed combination of Dong, Hofmann and Eaton teaches
ascertaining that the weight of the current semantic network cell from the calculating (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”). 
updating the semantic network with the current semantic network cell with (see Dong, [0051] “to update continuously the parameter set of the network using the set of sample data”) the weight from the calculating (see Hofmann, [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”). 
The proposed combination of Dong, Hofmann and Eaton does not explicitly teach weight of the current semantic network cell from the calculating is greater than zero (0). 
However, Rothschild discloses computing weights and also teaches
weights is greater than zero (0); and (see Rothschild, [0058] “the number of weights that correspond to the interval-area pair and are greater than zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of comparing weights as being disclosed and taught by the proposed combination of Hofmann, Dong and Eaton in the system taught by Rothschild to yield the predictable results of performing effective data analysis (see Rothschild, [0037] “To facilitate identifying such associations, embodiments of the present disclosure provide a system configured to track the respective locations of multiple subjects over time. Based on the tracking, the system identifies each pair of subjects who, over the tracking period, were co-located with one another in a manner that suggests that the pair of subjects are associated with one another, and then flags each of these pairs for subsequent analysis”).

Regarding claim 7, the proposed combination of Dong, Hofmann and Eaton teaches
wherein the values of the semantic network cell weight rules implement to (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”) decrease weights of greater values slower than weights of less values (see Hofmann, [0335] “the weight is decremented (when one is ON and the other is OFF)”) over the same period of time, (see Eaton, [0048] “At the same time”) to increase weights of greater values slower than weights of less values over the same number of accesses, (see Hofmann, [0335] “if two input signals have the same direction (both ON or both OFF), the weight between them is incremented”; [0054] “may be streamed to access count server nodes that correspond to specific ones of the associative memories/matrices that may be independently located relative to one another”) and to represent a certain concept that does not deteriorate at all over time with (see Dong, [0032] “An attribute of each cell 172 of the data table 170 can be related to one or more aspects of data filled in the cell or a setting(s) of the cell. Therefore, values of attributes of all the cells in the data table can indicate… a structure of the data table” – here the structure is not changing).
The proposed combination of Dong, Hofmann and Eaton does not explicitly teach a maximum weight.  
However, Rothschild discloses computing weights and also teaches
a maximum weight (see Rothschild, [0054] “the processor may assign a maximum weight of 1 to Subject A”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of weights as being disclosed and taught by the proposed combination of Hofmann, Dong and Eaton in the system taught by Rothschild to yield the predictable results of performing effective data analysis (see Rothschild, [0037] “To facilitate identifying such associations, embodiments of the present disclosure provide a system configured to track the respective locations of multiple subjects over time. Based on the tracking, the system identifies each pair of subjects who, over the tracking period, were co-located with one another in a manner that suggests that the pair of subjects are associated with one another, and then flags each of these pairs for subsequent analysis”).

Claims 8-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2022/0027740 A1, hereinafter “Dong”) in view of Hofmann et al. (US 2015/0142807 A1, hereinafter “Hofmann”) further in view of Eaton et al. (US 2009/0016600 A1, hereinafter “Eaton”) and Tan et al. (US 2020/0143227 A1, hereinafter “Tan”).

Regarding claim 8, Dong teaches
A computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method comprising: (see Dong, [0135] “herein provides a computer program product which is tangibly stored on a non-transient computer storage medium and comprises machine-executable instructions which, when executed by a device, cause a device to”; [0111] “provides a computer-implemented method”). 
generating a semantic network cell that corresponds to a component of a semantic expression in a semantic network, wherein the semantic network includes a plurality of semantic network cells, and wherein each semantic network cell has attributes of (see Dong, [0034] “the attributes for indicating the semantic meaning of the data filled in the given cell 172 can also include the data filled therein, and/or an editing formula for generating the data of the given cell 172”; [0123] “the values of the at least one attribute indicating at least one of a semantic meaning of data filled in the plurality of cells or a structure of the data table, the plurality of cells being arranged in rows and columns in the data table; extracting a feature representation of the values of the at least one attribute using a first learning network”; [0043] “other aspects may also be obtained as long as the attributes can facilitate indication of the semantic meaning of the data and/or the structure of the data table. Moreover, other mapping values may be used to differentiate the values of the attributes”).
operating the semantic network as a knowledgebase servicing searches (see Dong, [0001] “Since data tables typically have various structures and layouts on cells, they can intuitively indicate data correspondence for easy lookup or serve side-by-side comparison for higher-order knowledge exhibition”; (see Dong, [0017] “the computing device 100 can be implemented as various user terminals or server ends… The processing unit 110 can be a physical or virtual processor and can implement various processes based on programs stored in the memory”) by use of a machine learning process (see Dong, [0015] “The solution uses a learning network to extract a feature representation from attribute values of respective cells”; [0045] “The training process of the learning network 222 is required for determining the mapping from the values 212 of the attributes”) that emulates reinforcing of the semantic network cell by access and (see Dong, [0049] “Training data is required to train the first learning network 222 to learn the mapping from the attribute values to the formats of the cells. Sample data for training the learning network includes a set of sample data tables of which cells are set with corresponding formats”).
Dong does not explicitly teach a weight, an access count, and a latest time of access; and decaying of the semantic network cell over time by use of semantic network cell weight rules, wherein the operating includes obtaining search results for iterations of semantic queries of the semantic network received from a search engine, and identifying semantic network cells of the semantic network that are accessed as a result of respective iterations of semantic queries, wherein the accessed semantic network cells that are accessed as a result of the respective iterations of semantic queries satisfy conditions of the respective iterations of the semantic queries. 
However, Hofmann discloses cognitive distances and also teaches
matrix data including a weight, an access count, and a latest time of access; and (see Hofmann, [0138] “weighting, relevancy, entropy ranked and/or recency may be determined and/or used to provide analysis of the frequency of the triple association”; [0148] “more recent data may be more relevant, interesting, important and/ or compelling than less recent data… information from time sliced matrices may be independently weighted to provide greater weight to more recent data and less weight to less recent data… weighting the matrix data may be performed on the counts as they are retrieved from the matrix such that the counts that are received corresponding to the streaming queues include the weighting”; [0357] “Convergence extends this access pattern to also scan over time”).
incorporating data in the network by use of semantic network cell weight rules (see Hofmann, [0298] “Various aggregation operators may be possible to combine these graph links… apply the rules of series and parallel circuits. The two links to a shared attribute are in series, therefore added. The multiple paths are in parallel, therefore inverted then added, then inverted again for a total distance. If one entity does not have a connection, the resistance (the distance) is infinite, resulting in a path weight of zero”; [0330] “Many methods of machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”; [0272] “New data may be learned as data arrives, instantly transformed into connections and counts”).
wherein the operating includes obtaining search results for iterations of semantic queries of the semantic network received from a search engine, and… (see Hofmann, [0117] “that is capable of generating and/or transmitting a query and/or receiving and/or transmitting results of a query… include generating multiple query queues that correspond to the row-based identifiers and streaming the row-based identifiers to a multiple count server nodes that correspond to the associative memory networks”; [0271] “Beyond a web search engine that calculates inverted indices, the memory base calculates a more informative associative index consisting of a full semantic graph and its counts”) as a result of the respective iterations of semantic queries satisfy conditions of the respective iterations of the semantic queries (see Hofmann, [0153] “the subcube of selected matrices represents identifications of the memories and/or matrices. Accordingly, satisfying the query also includes defining the row and column subsets”; [0330] “machine learning may involve the slow adjustment of weights by iterative passes over data or iterative methods over matrices”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of weights related to strength, access count, access time, semantic rules, concept, key-value pairs, semantic relation, search result,  as being disclosed and taught by Hofmann, in the system taught by Dong to yield the predictable results of efficiently performing search queries (see Hofmann, [0122] “the present invention may result in computational efficiencies and improvements that are previously unavailable using conventional technologies. For example, a distributed associative memory base may be used to compute information distances between a query search element and ones of a plurality of associative memory classes to determine closeness values corresponding to the information distances”).
The proposed combination of Hofmann and Dong does not explicitly teach decaying of the semantic network cell over time; identifying semantic network cells of the semantic network that are accessed as a result of respective iterations of semantic queries, wherein the accessed semantic network cells that are accessed.
However, Eaton discloses reinforcing and decaying memories and also teaches 
decaying of the semantic network cell over time (see Eaton, [0045] – [0048] “The codelets may also increase a bond between two (or more) percepts, build new percepts (e.g., by analogy)… codelets may be assigned a weighted value (e.g., events requiring immediate attention may be given greater weight for execution then others)… a codelet having a higher weighting is more likely to be selected than a codelet having a lower weighting (or no weighting)… percepts stored in the memory structures (e.g., the perceptual memory and the episodic memory) that are not acted upon may decay over time, and eventually be eliminated. This should make sense as the perception module 210 includes a memory used to perceive events as they occur. Thus, memories in perception module 210 should decay over time. That is, as new events are "perceived" older events may decay away”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of decaying memories that are not accessed and removing decayed cells as being disclosed and taught by Eaton, in the system taught by the proposed combination of Dong and Hofmann to yield the predictable results of providing effective memory management (see Eaton, [0037] “the reinforcement and decay module 220 reinforces memories of repeatedly occurring behaviors and decays and/or eliminates memories of occasionally occurring behaviors. More specifically, percepts, and associated nodes, may decay over time if not used or alternatively, may be reinforced, if used. Thus, for example, when a structure, such as a percept, is placed into the workspace similar memories may be reinforced ( or updated to better generalize the behavior represented by the memory). In this manner, a competitive learning environment is created where useful percepts, and associated nodes, survive because they are reinforced, and non-useful, percepts, and associated nodes, decay away”).
The proposed combination of Hofmann, Dong and Eaton does not explicitly teach identifying semantic network cells of the semantic network that are accessed as a result of respective iterations of semantic queries, wherein the accessed semantic network cells that are accessed.
However, Tan discloses neural architectures and also teaches
identifying semantic network cells of the semantic network that are accessed as a result of respective iterations of semantic queries, wherein the accessed semantic network cells that are accessed (see Tan, [0010] “certain existing neural architecture search techniques instead search for only a single cell structure or motif and then replicate and repeat the identified cell structure a number of times to form the network architecture”; [0043] “recognizes that previous automated approaches mainly search for a few types of cells and then repeatedly stack the same cells through the CNN network”; [0054] “search approaches which only search for a few complex cells and then repeatedly stack the same cells, the proposed search space simplifies the per-cell search space”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of identifying specific cells that have data related to search queries as being disclosed and taught by Tan, in the system taught by the proposed combination of Hofmann, Dong and Eaton to yield the predictable results of improving generalization capability of the models being trained (see Eaton, [0105] “The architecture search computing system 150 can include a model trainer 160 that trains and/or evaluates the machine-learned networks 120 and/or 140 stored at the user computing device 102 and/or the server computing system 130 using various training or learning techniques… can perform a number of generalization techniques ( e.g., weight decays, dropouts, etc.) to improve the generalization capability of the models being trained”).

Claim 9 incorporates substantively all the limitations of claim 2 in a computer readable form and is rejected under the same rationale.

Claim 10 incorporates substantively all the limitations of claim 3 in a computer readable form and is rejected under the same rationale

Regarding claim 22, the proposed combination of Dong, Hofmann, Eaton and Tan  teaches
wherein the method includes iteratively decaying all semantic network cells of the plurality of semantic network cells so that semantic network cells of the plurality of semantic network cells that are not accessed (see Eaton, [0045] – [0048] “The codelets may also increase a bond between two (or more) percepts, build new percepts (e.g., by analogy)… codelets may be assigned a weighted value (e.g., events requiring immediate attention may be given greater weight for execution then others)… a codelet having a higher weighting is more likely to be selected than a codelet having a lower weighting (or no weighting)… percepts stored in the memory structures (e.g., the perceptual memory and the episodic memory) that are not acted upon may decay over time, and eventually be eliminated. This should make sense as the perception module 210 includes a memory used to perceive events as they occur. Thus, memories in perception module 210 should decay over time. That is, as new events are "perceived" older events may decay away”; [0048] “percepts stored in the memory structures (e.g., the perceptual memory and the episodic memory) that are not acted upon may decay over time, and eventually be eliminated”) as a result of the iterations of semantic queries (see Hofmann, [0117] “that is capable of generating and/or transmitting a query and/or receiving and/or transmitting results of a query… include generating multiple query queues that correspond to the row-based identifiers and streaming the row-based identifiers to a multiple count server nodes that correspond to the associative memory networks”) have reduced weights relative to weights of the identified semantic network cells of the semantic network that are subject to strengthening as a result of being accessed (see Hofmann, [0148] “more recent data may be more relevant, interesting, important and/ or compelling than less recent data. In this regard, information from time sliced matrices may be independently weighted to provide greater weight to more recent data and less weight to less recent data. In some embodiments, weighting the matrix data may be performed on the counts as they are retrieved from the matrix such that the counts that are received corresponding to the streaming queues include the weighting”). The motivation for the proposed combination is maintained. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dong, Hofmann, Eaton and Tan in view of Dakin et al. (US 2016/0217119 A1, hereinafter “Dakin”).

Regarding claim 23, the proposed combination of Dong, Hofmann, Eaton and Tan teaches
wherein the method includes removing from the semantic network semantic network cells having… as a result of not being accessed over a period of time (see Eaton, [0048] “percepts stored in the memory structures (e.g., the perceptual memory and the episodic memory) that are not acted upon may decay over time, and eventually be eliminated”).   
The proposed combination of Dong, Hofmann, Eaton and Tan does not explicitly teach weights that have decayed to zero weight.
However, Dakin discloses machine learning techniques and also teaches
weights that have decayed to zero weight (see Dakin, [0026] “while weight decay is an additional term in the weight update rule that causes the weights to exponentially decay to zero, if no other update is scheduled”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of decaying the weights to zero as being disclosed and taught by Dakin, in the system taught by the proposed combination of Hofmann, Dong, Eaton and Tan to yield the predictable results of applying machine learning techniques for making suggestions (see Dakin, [0016] “machine learning techniques (including neural networks) can be used to learn what data corresponds to which fields or types of fields for making suggestions”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156